DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As set forth in the interview, the claim amendments distinguish over the prior grounds of rejection due to the clarifications regarding steady state minimum energy levels in the nodes.
Crawford (US 2017/0323195 A1) describes an Ising model being pumped by a strong source in a network of oscillators, with the network reaching steady state after introduction of the pump.  It is silent regarding using values stored in the nodes at the steady state at a minimum energy level to solve the Ising problem, and does not discuss the connection network.  Regardless, it is not valid prior art due to the filing date of the instant application.
Kanao (US 20170272087 A1) discusses solving Ising problems via minimum energy steady states, but is not valid prior art due to the filing date of the instant application.
Utsunomiya (US 20140200689 A1) represents the closest prior art, and measures the pseudo Ising spins of oscillators after arriving at a steady state, but does not discuss utilizing nodes or connection networks.
The prior cited Yamamoto reference discusses controlling light exchanged between oscillators, but does not discuss steady state energy level of nodes in a connection network being used to solve the Ising problem.  Applicant's arguments on p.7 of the remarks dated 11/20/2020 are persuasive in regards to this.
In view of the above, the claims as amended distinguish over the prior art as a whole due to the amended limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2128